Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 Jan 2022 have been fully considered but they are moot over the new grounds of rejection presented herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 20140117585 A1, hereinafter “Douglas”) in view of DeSimone et al. (US 20200001536 A1, hereinafter “DeSimone”).

Regarding claim 1, Douglas teaches a three-dimensional shaping apparatus (see abstract) that is a three-dimensional shaping apparatus coupled to a server ([0067] teaches a controller coupled to a server; [0045] also teaches a web server; [0048] teaches certificate servers; [0076] teaches incorporating information into the built object), the apparatus comprising: 
a melting portion (heater 126; see [0018]) capable of melting a material to form a shaping material; 
an ejection portion (extruder 106; alternatively extrusion tip 124, see Fig. 1) capable of ejecting the shaping material supplied from the melting portion; 

a moving mechanism (x-y-z positioning assembly 108, see Fig. 1 and [0020]) capable of changing a relative position of the ejection portion and the shaping stage; 
a controller ([0022] teaches a controller is electrically connected to the components of the printer) configured to generate ([0033]-[0034] teaches that print server 208 may convert print controls into shape data; alternatively extrusion tip 124; alternatively client device 206 as taught in [0052]) second shape data for representing a shape of a three-dimensional shaped article to be produced from the shaping material using first shape data and identification information that identifies the three-dimensional shaped article to be produced from the shaping material ([0077] teaches that the tag 304 may be incorporated into the article and contain information such as a part number or how to replace the part; [0076] teaches incorporating a recycle symbol onto the part), such that the shape of the three-dimensional shaped article includes a shape ([0076] teaches incorporating a recycle symbol onto the part) representing the identification information; 
a controller ([0022] teaches a controller that controls the movement in the xyz axes and the melting of material) configured to control the melting portion ([0022]) and the moving mechanism ([0022]) according to the second shape data, thereby producing the three-dimensional shaped article that includes the shape of the identification information ([0076-[0077]); 
a controller configured to generate ….. data ([0085]-[0086] teaches the controller is coupled to the optical/RFID sesnors; RFID tag sensor 504 or optical tag sensor 510; [0094] teaches information that may be generated as a non-limiting example; [0084-[0086]) and 

Douglas fails to explicitly teach a controller configured to generate history data after the three-dimensional shaped article has been produced under control of the controller according to the second shape data, the history data including the identification information shown on the three-dimensional shaped article that has been produced, and including production information that has at least a production date on which the three-dimensional shaped article has been produced, a production site at which the three-dimensional shaped article has been produced, and generation of the three-dimensional shaped article. 
In the same field of endeavor DeSimone teaches that an additive manufacturing system may be adapted to generate history data after an article has been produced ([0164]-[0173]; [0011]) from a code that is imparted on the surface ([0158]) of the additively manufactured part. Such history that may be retrieved are shown in Fig. 3 and listed in [0166]-[0172] and includes a date of production ([0171]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of DeSimone and Douglas. Douglas and DeSimone both teach the additive manufacturing of parts that have unique identifiers imparted on them to encode specific information. Therefore, the teachings of both are predictably substitutable (substitution of parts with predictable results is prima facie obvious. See MPEP 2143). Further, it appears obvious that a scanner would be used after the part is produced in order to read 

Regarding claim 2, Douglas teaches comprising a controller configured to aquire ([0073] teaches that the AM device may request information from the data tag 304; see Fig. 6 teaching reading data from tag 304 and determining operational parameters; [0076] teaches recycling information embedded in tag 304) identification information of a recycled three-dimensional shaped article to be recycled as a recycled material as a part of the production information (see Fig. 6, including 610) of the three-dimensional shaped article when the recycled three-dimensional shaped article is included in the material to be supplied to the melting portion.

Regarding claim 3, Douglas teaches the controller being configured to acquire the production information ([0085] teaches the controller is coupled to the scanner) of the recycled three-dimensional shaped article from the server using the identification information of the recycled three-dimensional shaped article acquired by the controller
Douglas fails to explicitly teach a grinding portion; and
a controller configured to determine whether the recycled three-dimensional shaped article is to be ground using the production information of the recycled (the article worked upon does not limit an apparatus claim, see MPEP 2115) three-dimensional shaped article, and the grinding portion grinding the recycled three-dimensional shaped article when it is determined by the controller that the recycled three-dimensional shaped article is to be ground. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of DeSimone and Douglas. Douglas and DeSimone both teach the additive manufacturing of parts that have unique identifiers imparted on them to encode specific information. Therefore, the teachings of both are predictably substitutable (substitution of parts with predictable results is prima facie obvious. See MPEP 2143). Further, it appears obvious that a scanner would be used after the part is produced in order to read information about the part, otherwise the unique identifier would not be permanently incorporated into the object.

Regarding claim 4, Douglas teaches wherein controller is configured to ([0022] teaches a controller that controls the movement in the xyz axes and the melting of material) generate second shape data for representing the shape ([0076] teaches incorporating a symbol into the object) of the three-dimensional shaped article including a shape of a barcode ([0064] teaches a build material recycle code; [0076] teaches imparting a symbol into the object that is created or that a recycling symbol may be included in the build platform and be transferred to the object in the form of a mold) or a two-dimensional code as the shape representing the identification information that identifies (see Fig. 6) the three-dimensional shaped article.

Regarding claim 5, Douglas teaches wherein controller is configured to ([0022] teaches a controller that controls the movement in the xyz axes and the melting of material) generate 

Regarding claim 6, Douglas teaches a three-dimensional shaping system (see abstract and Fig. 1), comprising a three-dimensional shaping apparatus (see Fig. 1), a data processing apparatus ([0052] teaches a processer), and a server (print server 208, web server 211, certificate server taught in [0048]), wherein the three-dimensional shaping apparatus includes: 
a melting portion (heater 126; see [0018]) capable of melting a material to form a shaping material; 
an ejection portion (extruder 106; alternatively extrusion tip 124, see Fig. 1) capable of ejecting the shaping material supplied from the melting portion; 
a shaping stage (build platform 102, see Fig. 1 and [0016]) where the shaping material ejected from the ejection portion is stacked; 
a moving mechanism (x-y-z positioning assembly 108, see Fig. 1 and [0020]) capable of changing a relative position of the ejection portion and the shaping stage;
and a controller configured to control the melting portion ([0022] teaches a controller that controls the movement in the xyz axes and the melting of material) and the moving mechanism ([0022] teaches the controller is connected to the components of the AM device), 
controller configured to generate ( [0022] teaches a controller that controls the movement in the xyz axes and the melting of material; [0033]-[0034] teaches that print server 208 may 
a controller configured to transmit second shape data to ( [0022] teaches a wired connection to the on-board processor or the controller) the three-dimensional shaping apparatus; 
a controller configured to generate ….. data ([0085]-[0086] teaches the controller is coupled to the optical/RFID sesnors; RFID tag sensor 504 or optical tag sensor 510; [0094] teaches information that may be generated as a non-limiting example; [0084-[0086]) and 
a controller configured to transmit ([0096] teaches the controller is connected to a networked environment) the data to the server ([0086] teaches transmitting scanned data to the controller; [0072] teaches the information on data tag 304 is transmitted to a network for storage and retrieval; [0076] teaches recycling codes; [0073] teaches the 3D printer transmitting codes from data tag 304); 
the controller configured to control ([0022] teaches a controller that controls the movement in the xyz axes and the melting of material) the melting portion and the moving mechanism ([0022] teaches the controller is connected to the components of the AM device) according to the second shape data, thereby producing the three-dimensional shaped article that includes ([0076]-[0077]) the shape of the identification information.
Douglas fails to explicitly teach a controller configured to generate history data after the three-dimensional shaped article has been produced under control of the controller according to 
In the same field of endeavor DeSimone teaches that an additive manufacturing system may be adapted to generate history data after an article has been produced ([0164]-[0173]; [0011]) from a code that is imparted on the surface ([0158]) of the additively manufactured part. Such history that may be retrieved are shown in Fig. 3 and listed in [0166]-[0172] and includes a date of production ([0171]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of DeSimone and Douglas. Douglas and DeSimone both teach the additive manufacturing of parts that have unique identifiers imparted on them to encode specific information. Therefore, the teachings of both are predictably substitutable (substitution of parts with predictable results is prima facie obvious. See MPEP 2143). Further, it appears obvious that a scanner would be used after the part is produced in order to read information about the part, otherwise the unique identifier would not be permanently incorporated into the object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742